Ernie E. Wright, Acting Chief Judge, dissenting. I believe the prevailing opinion incorrectly applies Ark. Stat. Ann. § 81-1310(c)(2) (Repl. 1976). The statute, set out in the prevailing opinion, places a maximum amount of “weekly benefits” for death and permanent total disability for which an employer or his insurance carrier is liable but makes no provision for the inclusion of any other benefits in computing the maximum amount for which the employer or his carrier is liable. We point out the widow’s lump sum benefit upon remarriage was part of the 1948 Initiated Act establishing the Workers’ Compensation Law. The section of the statute fixing the maximum employer liability for such weekly benefits was brought into the Workers’ Compensation Law by Act 221 of 1973. It is significant that the 1973 act creating the maximum liability for the specific “weekly benefits” made no mention of the widow’s lump sum benefit which was already a part of the law. In the drafting of the 1973 act if it had been intended for the lump sum extra benefit allowed the widow upon remarriage to be included in the maximum figure for which the employer would be responsible that could have been included in the measure upon which the people voted. There is no ambiguity in the statute as to the type of benefits included in the maximum benefits for which the employer or his carrier is liable. The statute expressly includes only the “weekly” death and total permanent disability benefits. The appellate court has no authority to legislate or to construe a statute to mean other than what it says when the statute is plain and unambiguous as here. Weston v. State, 258 Ark. 707, 528 S.W.2d 412 (1975). We should not by implication read into the 1968 amendment a provision not included. Martin v. Hickey, 232 Ark. 121, 334 S.W.2d 667 (1960). Under the Ark. Code Ann. § 11-9-527 (1987) a widow dependent upon her spouse is entitled to weekly benefits until death or remarriage. Upon her remarriage the weekly benefits terminate. Subsection (d) provides a special lump sum benefit for á widow upon remarriage and the amount is equal to 104 weeks of the compensation to which she was entitled before marriage. The lump sum is not a weekly benefit. In Ashby v. Arkansas Vinegar Co., 22 Ark. App. 167, 737 S.W.2d 177 (1987), this court said: The act clearly provides that the widow is to be paid weekly benefits until her remarriage. Worthy of note is the fact that the legislature did not state, as it easily could have, that upon remarriage a widow is to receive 104 weeks of compensation in a lump sum. Instead, the act provides that she is to receive a sum “equal to” 104 times the weekly benefits she had been receiving. There is nothing to indicate an intention that this payment be anything other than an additional benefit to compensate the widow for the loss of future weekly benefits occasioned by her remarriage, and we conclude that the reference to 104 weeks contained in § 81 -1315 (d) was merely intended to serve as a basis by which to determine the amount of the sum to be paid to her. The case should be reversed and remanded. Cooper, J., joins in this dissent.